Citation Nr: 1035664	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  08-19 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected type II diabetes 
mellitus.

4.  Entitlement to service connection for peripheral neuropathy 
of the bilateral upper and lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972, 
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The issues of entitlement to service connection for hypertension, 
to include as secondary to service-connected type II diabetes 
mellitus, and entitlement to service connection for peripheral 
neuropathy of the bilateral upper and lower extremities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is not causally 
or etiologically related to service, including any in service 
noise exposure.

2.  The Veteran's tinnitus is not causally or etiologically 
related to service, including any in service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was neither incurred in nor aggravated 
by military service nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 101(24), 
106, 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in June 2006, March 2008 and June 2008 that 
fully addressed all notice elements.  The issues were 
readjudicated in an August 2008 Supplemental Statement of the 
case.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained all pertinent VA treatment 
records.  The Veteran submitted relevant private treatment 
records from Beltone.  The appellant was afforded a VA medical 
examination in November 2006.  Significantly, neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110.  If a chronic 
disorder such as an organic disease of the nervous system is 
manifest to a compensable degree within one year after separation 
from service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in service 
is not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not 
meet the regulatory requirements for a disability at separation, 
he can still establish service connection by submitting evidence 
that a current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the Veteran.

The Veteran seeks entitlement to service connection for bilateral 
hearing loss and tinnitus.  The Veteran contends that his hearing 
loss and tinnitus are related to exposure to aircraft noise and 
to mortar and rocket attack noise in service.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any tinnitus.  Upon 
examination at entrance into active service in February 1968, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
--
-5
LEFT
-5
-5
-5
--
-5

Upon examination in service in May 1968, puretone thresholds, in 
decibels, (American Standards Associates (ASA) units as converted 
to International Standards Organization (ISO) units) were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
-5
LEFT
15
5
5
10
5

Upon examination in service in March 1969, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
20
10
10
5
0

Upon examination at separation from service in February 1972, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
15
20
LEFT
25
20
15
15
15

The Veteran's service personnel records reveal that the Veteran 
was an aircraft mechanic in service.  As such, the Board finds 
that the Veteran was exposed to loud aircraft noise in service.

In February 2006 the Veteran underwent a private audiological 
examination.  However, the Board finds that it may not use the 
results from these tests when evaluating the Veteran's current 
level of auditory impairment because the graphs were not 
accompanied by numerical results.  See Colvin v. Derwinski 1 Vet. 
App. 171, 175 (1991); Kelly v. Brown, 7 Vet. App. 471 (1995).  
The Board notes, however that the results appear to show that the 
Veteran did not have hearing loss for VA purposes and there was 
no Maryland Speech Recognition scores recorded.  The RO in turn 
scheduled the Veteran for a VA examination which would be 
acceptable for rating purposes.

In November 2006 the Veteran was afforded a VA Compensation and 
Pension (C&P) audiological examination.  The Veteran reported 
that he had hearing loss for the prior five to ten years and that 
it was a little worse recently.  He indicated that he had the 
greatest difficulty hearing in groups of three or more people.  
The Veteran reported that he was exposed to loud noise in service 
on the flight line and due to proximity to mortar and rocket fire 
nearby in the Republic of Vietnam.  He did not report any post 
service civilian noise exposure.  The Veteran reported that he 
had bilateral tinnitus.  He stated that his tinnitus was constant 
and had its onset approximately 10 years prior to the 
examination.  

On the authorized audiological evaluation, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
5
10
LEFT
15
15
20
10
15

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 86 in the left ear.

The Veteran was diagnosed with hearing within normal limits at 
all tested frequencies.  The examiner rendered the opinion that 
the Veteran's bilateral hearing loss and tinnitus were less 
likely than not related to the Veteran's acoustic trauma in 
service due to the Veteran's normal hearing thresholds upon 
audiometric testing.  The examiner found that "there was no 
audiometric evidence of any acoustic trauma/noise-induced hearing 
loss pattern that would explain his complaints of hearing 
difficulty and tinnitus."  The examiner noted that upon 
examination at separation from service, the Veteran was reported 
to have hearing loss at 6000 Hz; however, hearing at 6000 Hz was 
not tested at the C&P examination and was not tested at entrance 
into active service.  The examiner further noted that the 
Veteran's word recognition abilities, which were below 94 
percent, were inconsistent with his normal hearing thresholds.  
The examiner stated that there was no audiometric evidence of any 
acoustic trauma induced hearing loss.

The Board finds that entitlement to service connection for 
bilateral hearing loss is not warranted.  The Veteran has 
reported that he was exposed to loud aircraft noise in service.  
The Veteran's record of service indicates that the Veteran served 
as an aircraft mechanic.  As such, the Board finds that the 
Veteran was exposed to loud noise in service.  The Veteran's 
service treatment records do not reveal any complaint, diagnosis, 
or treatment for any hearing loss.  The Veteran underwent three 
audiometric tests in service and that the audiometric testing 
performed at separation from service revealed a puretone 
threshold of 25 decibels in the left ear at 500 Hz.  The Board 
notes that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
However, the Veteran's in service audiometric test results do not 
reveal any hearing loss disability pursuant to 38 C.F.R. § 3.385.  
In November 2006 the Veteran was afforded a VA C&P audiological 
examination.  Audiometric testing revealed puretone thresholds 
within normal limits at all frequencies bilaterally; however, the 
Veteran's speech audiometry results revealed a bilateral hearing 
loss disability pursuant to 38 C.F.R. § 3.385.  The examiner 
rendered the opinion that the Veteran's bilateral hearing loss 
was less likely as not due to the Veteran's active service based 
upon the Veteran's normal puretone thresholds and the Veteran's 
normal hearing upon examination at separation from service, with 
the exception of hearing at 6000 Hz that was not tested at 
entrance into active service and is not tested for C&P purposes.  
The examiner stated that there was no audiometric evidence of 
acoustic trauma/noise-induced hearing loss.  The examiner noted 
that although the Veteran's word recognition scores indicated a 
hearing loss disability, they were not consistent with the 
Veteran's puretone thresholds.  The Board notes that the Veteran 
reported that the onset of his hearing loss was approximately 10 
years prior to his November 2006 examination.  Therefore, by the 
Veteran's report, the onset of the Veteran's hearing loss was 
approximately 1996, approximately 24 years after separation from 
service.  The Veteran has not contended that he had hearing loss 
in service or has had hearing loss since separation from service.  
As such, the Board finds that as the Veteran's service treatment 
records do not reveal any hearing loss disability pursuant to 
38 C.F.R. § 3.385, the veteran did not complained of hearing loss 
since service, the results of a VA examination dated in November 
2006 reveal an inconsistency regarding whether the Veteran 
currently has a hearing loss disability, and the Veteran's 
hearing loss was found by the examiner in November 2006 to be 
less likely than not related to any loud noise exposure in 
service, entitlement to service connection for bilateral hearing 
loss is denied.

The Board finds that entitlement to service connection for 
tinnitus is not warranted.  As noted above, the Veteran has 
reported and his service records confirm that the Veteran was 
exposed to loud noise in service as an aircraft mechanic.  The 
Veteran's service treatment records do not reveal any complaint, 
diagnosis, or treatment for any tinnitus.  The Veteran's post 
service treatment records do not reveal any complaint, diagnosis, 
or treatment for any tinnitus until the Veteran's VA C&P 
examination dated in November 2006.  The Veteran reported, at the 
November 2006 VA C&P examination, that he had tinnitus for the 
prior 10 years.  Subsequently, the Veteran reported in statements 
submitted to the VA that he had tinnitus for "probably longer 
than the ten years stated."  However, the Veteran has not 
contended that he had ringing in his ears in service or has had 
tinnitus since separation from service.  After examination in 
November 2006, the Veteran was diagnosed with tinnitus; however, 
the examiner rendered the opinion that the Veteran's tinnitus was 
less likely than not related to the Veteran's active service 
because "there was no audiometric evidence of any acoustic 
trauma/noise-induced hearing loss pattern that would explain his 
complaints of hearing difficulty and tinnitus."  As there is no 
competent evidence associating the Veteran's tinnitus with the 
Veteran's exposure to loud noise in service, entitlement to 
service connection for tinnitus is denied.

In reaching the decisions above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran seeks entitlement to service connection for 
hypertension, to include as secondary to service-connected type 
II diabetes mellitus, and entitlement to service connection for 
peripheral neuropathy of the bilateral upper and lower 
extremities.

The Veteran was afforded VA C&P peripheral nerves and diabetes 
mellitus examinations in November 2008.  After examination the 
Veteran was diagnosed with hypertension, cervical spine 
radiculopathy, and lumbosacral spine radiculopathy.  However, the 
examiner found that the Veteran had no symptoms of diabetic 
neuropathy.  The examiner rendered the opinion that the Veteran's 
hypertension was less likely as not related to his elevated 
sugars because it arose "at least three years before [he] was 
found to have elevated sugars."  However, the examiner did not 
render an opinion regarding whether the Veteran's hypertension 
was permanently aggravated by his service-connected diabetes 
mellitus, type II.  The examiner also rendered the opinion that 
the Veteran's cervical and lumbosacral spine radiculopathies were 
not related to the Veteran's diabetes mellitus, type II.  
However, the examiner did not render an opinion regarding whether 
the Veteran's neurological symptoms were related to the Veteran's 
service connected right shoulder degenerative joint disease 
and/or lumbar spine degenerative joint disease.

In November 2008 the Veteran was also afforded VA C&P joints and 
spine examinations.  After examination the Veteran was diagnosed 
with degenerative joint disease of the lumbar spine and 
degenerative joint disease of the right shoulder.  The examiner 
rendered the opinion that the Veteran's spine and right shoulder 
disorders were at least as likely as not related to the Veteran's 
active service.  The Board notes that the during the spine 
examination the examiner found no neurological abnormalities.

The Board notes that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  The examinations in the instant case are not adequate to 
properly adjudicate the claims.  Therefore, additional 
examination, to include opinions, are warranted.

Since the claims file is being returned it should be updated to 
include VA treatment records compiled since July 2009.  See 38 
C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the claims on appeal that are 
dated after July 2009.  Any additional 
pertinent records identified by the Veteran 
during the course of the remand should also 
be obtained, following the receipt of any 
necessary authorizations from the Veteran, 
and associated with the claims file

2.  After completing the above development, 
arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
hypertension and/or bilateral upper and 
lower neuropathy found to be present.  The 
claims file should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  

The examiner should opine as to whether it 
is at least as likely as not (a 50 percent 
or greater probability) that any 
hypertension and/or bilateral upper and 
lower neuropathy found to be present are 
related to or had their onset during 
service.  

If not, the examiner should opine as to 
whether it is at least as likely as not 
that any hypertension and/or bilateral 
upper and lower neuropathy found to be 
present are secondary to or aggravated by 
the service-connected diabetes mellitus, 
lumbar spine degenerative joint disease, 
and/or right shoulder degenerative joint 
disease.  If aggravation is found, the 
examiner should identify that aspect of the 
disability which is due to aggravation.  
The rationale for all opinions 
expressed must be provided in a legible 
report.

3.  Thereafter, adjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


